361 U.S. 32 (1959)
MAGNET COVE BARIUM CORP.
v.
UNITED STATES ET AL.
No. 296.
Supreme Court of United States.
Decided October 19, 1959.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS.
Frank A. Leffingwell for appellant.
Solicitor General Rankin, Acting Assistant Attorney General Bicks, Richard A. Solomon, Robert W. Ginnane and Francis A. Silver for the United States and the Interstate Commerce Commission, and Eldon Martin for the Chicago, Burlington & Quincy Railroad Co. et al., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.